DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 09/13/2019. Claims 1-15 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control unit assembly” in claim 1
“pneumatic unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“control unit assembly” is described in page 10
“pneumatic unit” is described in page 10
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2, 4, 5, 13, and 14, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “the second electrode being arranged at an external wall of the control unit assembly in a position easily accessible by the hand (MD) of the right arm of the user”. However, it is unclear as to what is meant by easily accessible by the hand (MD) of the right arm of the user”. As such the claim is indefinite. 
Regarding claim 4, the claim recites the limitation "the attaching means".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the claim recites the limitation "the first portion" and “the second portion”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the claim refers to “the control unit assembly 1” which is inconsistent with its antecedent due to inclusion of the ‘1’.
Regarding claim 13, the claim recites the limitation “wherein the second electrode covers at least the bottom part of the control unit assembly cylinder over at least 130° about Z2”. However, the Specifications does not describe what is meant by Z2. As such the claim is indefinite.
Regarding claim 13, the claim recites the limitation "the control unit assembly cylinder”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the claim recites the limitation "the first cuff portion”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim recites the limitation “wherein the pneumatic unit further comprises a discharge valve, a check valve, and a pressure sensor”. However, in claim 1, the claim upon which claim 7 depends, the claim already recites a limitation in which the pneumatic unit comprises a pressure sensor. As such the claim fails to further limit the claim. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 10-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150164344 A1 (hereinafter referred to as “Jouria”).
Regarding claim 1, Jouria, a medical device for measuring multiple vital parameters including blood pressure, teaches a device for collecting cardiovascular data relating to an individual user (abstract), comprising:
a control unit assembly with an electronic controller and a pneumatic unit (paragraphs [0028]-[0030]),
brachial arm band having an inflatable bladder and an internal wall, and configured to surround the left upper arm of the individual, with the internal wall in contact with the arm's skin (paragraph [0030]; Figures 1-3), and
wherein the pneumatic unit has at least a pump (310; paragraphs [0056]-[0063]; Figures 1-3) and a pressure sensor (310; paragraphs [0056]-[0063]; Figures 1-3), and is configured to inflate and deflate the inflatable bladder, and wherein the electronic controller is configured to control the pneumatic unit and to determine at least the arterial pressure of the user (paragraphs [0030], [0036]-[0038], [0056]-[0063]; Figures 1-3), 
the device further comprising an acoustic sensor being coupled to the external wall of the arm band and having, in a docked position, a sensitive side oriented away from the internal wall of the arm band (paragraphs [0013], [0030], [0036]-[0038], [0056]-[0063]; Figures 1-3),

Regarding claim 3, Jouria teaches wherein the arm band comprises a first portion which has a structural resilience and a second portion which is formed as a flexible extension of the first portion, and fitted with attaching means (paragraph [0028], [0056]-[0063]).
Regarding claim 4, Jouria teaches wherein the attaching means comprise loop and hook pads, a loop pad at one location and a hook pad at another location, such that adjustment and securing of various encompassed circumferences (πD2) of user's arm is made available (paragraph [0028], [0056], [0061]).
Regarding claim 8, Jouria teaches wherein the acoustic sensor is fixedly attached to the external wall of the arm band (paragraphs [0013], [0030], [0036]-[0038], [0056]-[0063]; Figures 1-3).
Regarding claim 10, Jouria teaches further comprising a display (paragraphs [0011]; as shown in Figure 1).
Regarding claim 11, Jouria teaches wherein the device forms an integral unit (as shown in Figures 1-3).
Regarding claim 15, Jouria, teaches a system for monitoring cardiovascular parameters of an individual user, comprising a device as defined in claim 1 (see claim 1 rejection), and a smartphone configured to run an application configured to enable the user to enter contextual data and to display at least cardiovascular parameters history for the individual user (paragraph [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouria as applied to claim 1 above, and further in view of US 20130261474 A1 (hereinafter referred to as “Kim”).
Regarding claim 2, Jouria does not explicitly teach further comprising a set of contact electrodes for electrocardiographic sensing.
However, Kim, a blood pressure measuring device, teaches comprising a set of contact electrodes for electrocardiographic sensing (paragraphs [0034]-[0038]; Figures 1-5), the set of contact electrodes comprising at least first and second contact electrodes for electrocardiographic sensing (paragraphs [0034]-[0038]; Figures 1-5), the first electrode being arranged in the internal wall of the arm band (pair of electrodes 31; paragraphs [0034]-[0038]; Figures 1-5), the second electrode being arranged at an external wall of the control unit assembly in a position easily accessible by the hand (MD) of the right arm of the user (32; paragraphs [0034]-[0038]; Figures 1-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jouria, 
Regarding claim 6, Jouria, in view of Kim, teaches wherein the set of contact electrodes comprises a third contact electrode, arranged in the internal wall of the first portion of the arm band (pair of electrodes 31; paragraphs [0034]-[0038]; Figures 1-5; as taught by Kim).

Claims 5, 9, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouria as applied to claim 1 above.
Regarding claim 5, Jouria teaches a control unit assembly, a first portion, and a second portion, but does not explicitly teach a wherein the control unit assembly and the first and second portions have substantially the same height.
However, it would have been an obvious matter of design choice to wherein the control unit assembly and the first and second portions have substantially the same height, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. (see MPEP 2144)
Regarding claim 9, Jouria teaches an acoustic sensor on the external wall of the arm band, but does not explicitly teach wherein the acoustic sensor is removably attached to the external wall of the arm band.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the acoustic sensor is removably attached to the external wall of the arm band, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  
Regarding claim 12, Jouria teaches a control unit assembly, but does not explicitly teach wherein the control unit assembly is generally cylindrical, having a diameter D1<40 mm.

Regarding claim 14, Jouria teaches a control unit and acoustic sensor, but does not explicitly teach wherein the control unit assembly and the acoustic sensor are arranged at an angle α comprised between 90° and 140° with regard to the cylindrical configuration of the first cuff portion, as defined in a use configuration on a 30 cm reference arm circumference.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to wherein the control unit assembly and the acoustic sensor are arranged at an angle α comprised between 90° and 140° with regard to the cylindrical configuration of the first cuff portion, as defined in a use configuration on a 30 cm reference arm circumference, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jouria as applied to claim 1 above, and further in view of US 20110028853 A1 (hereinafter referred to as “Sano”).
Regarding claim 7, Jouria teaches a pneumatic unit comprising a pressure sensor and valves, but does not explicitly teach having a discharge valve and a check valve.
However, Sano, a blood pressure device valve system, teaches a discharge valve and a check valve (paragraphs [0060], [0068]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jouria, to have a discharge valve and a check valve, because doing so prevents back flow of air.  

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art fails to teach the limitation “wherein the second electrode covers at least the bottom part of the control unit assembly cylinder over at least 130° about Z2, over at least 20% of the height H”.
As such the claim would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010012916 A1 teaches a blood pressure measuring device in which a control unit is attached to the inflatable cuff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791